                       UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE


UNITED STATES OF AMERICA                 )
                                         )
      v.                                 )             1:18-cr-00081-JAW
                                         )
ERIC TRACY                               )


 ORDER ON THE APPLICABILITY OF THE SAFETY VALVE PROVISION
                  OF THE FIRST STEP ACT

      After a defendant pleaded guilty, but before his sentencing, Congress passed

the First Step Act which included various sentencing reforms. The defendant argues

he is eligible under one of the First Step Act’s sentencing reform provisions, namely

the more lenient criteria for application of the safety valve reduction, and the

Government agrees. Based on different applicability language in the First Step Act,

however, the Court concludes that the new safety valve provisions do not apply to

defendants like Eric Tracy who pleaded guilty before December 21, 2018 and are still

awaiting the imposition of sentence.

I.    BACKGROUND

      A.     Procedural Background

      On July 19, 2018, Eric Tracy appeared before the Court, waived his right to

indictment and pleaded guilty to a single count information alleging that between

January 1, 2016, and about February 1, 2017, he “knowingly and intentionally

conspired together and with one another to distribute and possess with the intent to

distribute, controlled substances including . . . heroin . . . [and] cocaine base . . . in
violation of Title 21, United States Code, Sections 846, 841(a)(1), and 841(b)(1)(C).”

Information (ECF No. 4); Waiver of Indictment (ECF No. 3); Min. Entry (ECF No. 12).

      Mr. Tracy had entered into a non-binding plea agreement with the

Government, which was presented to the Court at the guilty plea. Plea Agreement

(ECF No. 8). At the end of hearing held pursuant to Federal Rule of Criminal

Procedure 11, the Court accepted his guilty plea as tendered and ordered the

preparation of a Presentence Investigation Report (PSR). Min. Entry (ECF No. 12).

      After the completion of the PSR, the Court held a presentence conference of

counsel on October 29, 2018 and scheduled a sentencing hearing for December 18,

2018. Min. Entry (ECF No. 21). On December 10, 2018, Mr. Tracy moved to continue

the sentencing hearing, which the Court granted, and Court reset the sentencing

hearing for January 10, 2019. Notice of Hr’g (ECF No. 25). The Court held a second

presentence conference on January 10, 2019. Min. Entry (ECF No. 30). At the

presentence conference, counsel presented an issue as to whether the new safety

valve provisions of the First Step Act, which became law on December 21, 2018,

applied to Mr. Tracy. The Court ordered the parties to file sentencing memoranda.

      On February 1, 2019, Mr. Tracy filed a sentencing memorandum arguing that

he meets all the criteria for the First Step Act’s expanded safety valve provisions and

that the new provisions apply to him even though he pleaded guilty before its

enactment.   Mem. In Aid of Sentencing at 1-8 (ECF No. 32) (Def.’s Mem.).          On

February 8, 2019, the Government filed a sentencing memorandum agreeing with

Mr. Tracy’s conclusion in light “of the meaning of the phrase ‘conviction entered’ and



                                          2
the purpose of the Act . . ..” Gov’t’s Mem. in Aid of Sentencing at 1 (ECF No. 33)

(Gov’t’s Mem.)

      B.      The Presentence Investigation Report

      The Probation Office (PO) prepared an initial and revised version of the PSR

in the fall of 2018. However, after the safety valve issue arose, the PO revised the

PSR on January 16, 2019. PSR at 1. The PO calculated the following total offense

level under the Guidelines:

      1) Base Offense Level: U.S.S.G. §§ 2D1.1(a)(5), 2D1.1(c)(5):       30

      2) Acceptance of Responsibility: U.S.S.G. § 3E1.1:                 ­3

      3) Total Offense Level:                                            27

Id. at 6-7. The PO calculated Mr. Tracy’s criminal history to equal Category III. Id.

at 9. For a total offense level of twenty-seven and a criminal history category of III,

the PO calculated “the guideline range for imprisonment at 87 to 108 months,” the

fine range from $25,000 to $1,000,000, the period of supervised release from three

years to life, and the imposition of a $100 special assessment. Id. at 14-16.

      However, in the revised PSR, the PO observed that if the First Step Act were

applicable to Mr. Tracy, he would qualify for safety valve treatment under U.S.S.G.

§ 2D1.1(c)(18) and § 5C1.2. Id. at 16. The PO wrote that, if the safety valve applied,

it would reduce Mr. Tracy’s guideline sentence range to seventy to eighty-seven

months. Id.

II.   THE PARTIES’ POSITIONS

      A.      Eric Tracy’s Memorandum



                                          3
      Mr. Tracy observes that under his original PSR there was no indication he was

eligible for a two-level reduction under the United States Sentencing Guideline’s

(U.S.S.G.) § 2D1.1(b)(18) pursuant to the Guideline’s safety valve provision, U.S.S.G.

§ 5C1.2(1), “presumably because [he] has more than one criminal history point.”

Def.’s Mem. at 1 & n.1. 1 However, after the passing and signing of the First Step Act,

Mr. Tracy points out that “Probation Office recommended . . . the Court impose a

variant sentence, reducing Mr. Tracy’s offense level by two levels to reflect the intent

of the new law[,]” because the First Step Act amended and eased the requirements of

18 U.S.C § 3553(f), which U.S.S.G. § 5C1.2(1) incorporates to determine whether a

defendant is eligible under the Guideline’s safety provision. Id. at 1-2.              Mr. Tracy

notes the First Step Act’s section expanding the applicability of the safety valve, §

402, provides:

             The amendments made by this section shall apply only to a
             conviction entered on or after the date of enactment of this Act.

Id. at 4 (citing Pub. L. No. 115-391 § 402(b)). Mr. Tracy explains the First Step Act

does not define “conviction entered” and neither do the Sentencing Guidelines, and

thus, “it is not clear if a person’s conviction is entered upon his plea, or not until he

is sentenced.” Id.

      Nevertheless, Mr. Tracy points to Rule 11 of the Federal Rules of Criminal

Procedure which “clearly distinguishes between pleas before sentencing which can be

withdrawn for fair and just reasons, and pleas post-sentencing, which cannot be

withdrawn for any reason[]” as indicating that a conviction is not entered until a


1     Mr. Tracy’s memorandum is not paginated; the Court refers to the ECF pagination for pincites.

                                               4
person is sentenced. Id. at 5. While acknowledging some differences, Mr. Tracy says

the Court of Appeals for the First Circuit’s decision in United States v. Douglas, 644

F.3d 29 (1st Cir. 2011) is helpful because “Mr. Douglas was sentenced after that, and

received the benefit of the Fair Sentencing Act even though he had pleaded guilty

prior to the law going into effect.” Id.

      Since the First Step Act’s amendments are statutory, and the Sentencing

Commission has not yet made any corresponding changes to the Sentencing

Guidelines to reflect the provisions of the Fair Sentencing Act, Mr. Tracy admits “as

a matter of proper guideline application, the Court could not, at this time, award Mr.

Tracy the two-level safety valve reduction at § 2D1.1 . . ..” Id. But he says, pursuant

to § 3553(a), the Court could grant a variance from the guidelines. Id. at 6. As an

alternative, Mr. Tracy asserts the Court could delay his sentencing and wait for the

United States Sentencing Commission to alter to the guidelines to reflect the First

Step Act’s amendments. Id. at 6. Mr. Tracy concludes by requesting “the Court

impose a variant sentence in this matter, reducing the offense level by two levels to

reflect legislature’s desire to reduce sentences for qualifying individuals.” Id. at 7.

      B.     The Government’s Memorandum

      The Government agrees that Mr. Tracy should receive a two-level downward

variance. Gov’t’s Mem. at 1. Like Mr. Tracy, the Government acknowledges “[i]t is

not clear from the text of Section 402 . . . whether a defendant found guilty before

December 21, 2018 but whose judgment of conviction was or is entered on or after

that date may benefit from the new safety valve rules.” Id. at 2. The Government



                                           5
asserts that while the First Step Act’s legislative history fails to provide a clear

answer, two Supreme Court cases, Deal v. United States, 508 U.S. 129 (1993) and

Dorsey v. United States, 567 U.S. 260 (2012), provide “plausible interpretations.” Id.

at 2-3. The Government says while neither Deal or Dorsey provides definite answers,

because the intent of the First Step Act in part is to provide more lenient sentences

to non-violent drug-trafficking defendants, “the phrase ‘conviction entered’ is best

interpreted as ‘judgment of conviction entered,’ such that any defendant not yet

sentenced on December 21, 2018, should benefit from the Act’s amended safety-valve

criteria.” Id. at 3 (citing Douglas, 644 F.3d at 45 (“Of course, if Congress intended

the new, lower penalties to apply, the defendant not yet sentenced is ordinarily going

to be entitled to their benefit”)).

       The Government argues that interpreting “conviction entered” to include

defendants who have pleaded guilty, but have not yet been sentenced, is supported

by significant practical and policy considerations.    Id.   The Government says if

defendants in Mr. Tracy’s situation were to seek to withdraw their guilty pleas under

Federal Rule of Criminal Procedure 11(d), “the Government [could] insist that the

Act precludes those defendants from benefitting from the expanded safety-valve

provisions, [because] it likely would have to oppose these motions on the theory that

permitting withdrawal for the purpose of obtaining a new ‘conviction’ would

undermine Congress’s intent.” Id. at 3-4 (citations omitted).

       The Government asserts Mr. Tracy meets all the amended criteria of § 402 of

the First Step Act. Id. at 4. The Government states § 402 only amended § 3553(f),



                                          6
and not U.S.S.G. § 5C1.2, and “there is no applicable statutory mandatory minimum

term of imprisonment implicated in [Mr. Tracy’s] case.” Id. Instead of delaying Mr.

Tracy’s sentencing to allow the Sentencing Commission to amend the guidelines, the

Government says it “has no objection to Court varying downward two levels in this

case to ensure that the defendant receives the benefit of the anticipated

amendment[,]” but asks, if the Court imposes the variance, that it instruct Mr. Tracy

that he cannot request a further two-level reduction under the safety valve provision

once the Sentencing Commission amends the Guidelines. Id. at 5.

III.   DISCUSSION

       A.    The Safety Valve Provision: Pre-First Step Act

       Before the enactment of the First Step Act, § 3553(f) of title 18 provided that a

sentencing court “shall impose a sentence pursuant to the guidelines promulgated by

the United States Sentencing Commission . . . without regard to any statutory

minimum sentence, if the court finds at sentencing, after the Government has been

afforded the opportunity to make a recommendation, that —

       (1) the defendant does not have more than 1 criminal history point, as
       determined under the sentencing guidelines;

       (2) the defendant did not use violence or credible threats of violence or
       possess a firearm or other dangerous weapon (or induce another
       participant to do so) in connection with the offense;

       (3) the offense did not result in death or serious bodily injury to any
       person;

       (4) the defendant was not an organizer, leader, manager, or supervisor
       of others in the offense, as determined under the sentencing guidelines
       and was not engaged in a continuing criminal enterprise, as defined in
       section 408 of the Controlled Substances Act [21 U.S.C. § 848]; and

                                           7
      (5) not later than the time of the sentencing hearing, the defendant has
      truthfully provided to the Government all information and evidence the
      defendant has concerning the offense or offenses that were part of the
      same course of conduct or of a common scheme or plan, but the fact that
      the defendant has no relevant or useful other information to provide or
      that the Government is already aware of the information shall not
      preclude a determination by the court that the defendant has complied
      with this requirement.

§ 3553(f)(1)-(5). Currently U.S.S.G. § 5C1.2(a)(1)-(5) essentially tracks this statutory

language. Also, U.S.S.G. § 2D1.1(b)(18) provides:

      If the defendant meets the criteria set forth in subdivisions (1) – (5) of
      subsection (a) of § 5C1.2 (Limitation on Applicability of Statutory
      Minimum Sentences in Certain Cases), decrease by 2 levels.

This is the so-called safety valve.

      Applying these provisions to Mr. Tracy, the PO determined that he was not

eligible for the two-level safety valve reduction because he had more than one

criminal history point under the guidelines.        Mr. Tracy did not object to this

determination.

      B.     The First Step Act and the Safety Valve

      On December 21, 2018, the President of the United States signed the First Step

Act into law and it was effective immediately. The First Step Act contains six titles;

relevant here is Title IV, entitled “Sentencing Reform.”       Under Title IV, § 402,

Congress expanded the applicability of § 3553(f).       Specifically, § 402 amends §

3553(f)(1) and provides a defendant may receive a sentence without regard to any

statutory minimum sentence if:

      (1) the defendant does not have—



                                           8
             (A) more than 4 criminal history points, excluding any criminal
      history points resulting from a 1-point offense, as determined
      under the sentencing guidelines;

            (B) a prior 3-point offense, as determined under the sentencing
      guidelines; and

            (C) a prior 2-point violent offense, as determined under the
      sentencing guidelines[.]

      Section 402 also incorporates 18 U.S.C. § 16’s definition of “violent offense” and

inserts “[i]nformation disclosed by a defendant under this subsection may not be used

to enhance the sentence of the defendant unless the information relates to a violent

offense.” § 3553(f)(1),(g). It does not otherwise substantively alter the safety criteria

for § 3553.

      C.      The First Step Act, the Safety Valve and Eric Tracy

      As reflected in the PSR, Mr. Tracy’s criminal history includes: (1) 2012

convictions for unlawful possession of a scheduled drug (a misdemeanor) and criminal

mischief that the PO scored as one criminal history point; (2) 2016 convictions for

unlawful trafficking in scheduled drugs and theft by receiving stolen property that

the PO scored as two criminal history points, (3) 2016 convictions for reckless conduct

and criminal mischief that the PO scored as one criminal history point, and (4) 2017

convictions for unlawful trafficking in scheduled drugs and a criminal forfeiture that

the PO scored as one criminal history point. PSR ¶¶ 23-26.

      Applying the pre-First Step Act statute and guideline provisions, the PO

concluded that Mr. Tracy’s criminal history score was five and the resulting criminal

history category was III. Id. ¶ 27. Under the old version of § 3553(f)(1), Mr. Tracy



                                           9
was not eligible for the two-level safety valve reduction because he had more than

one criminal history point.

      Under the new version of § 3553(f), Mr. Tracy would qualify for the safety valve

reduction because the new version of the statute eliminates all one-point offenses and

therefore, his criminal history score would be reduced from five to two, since three of

the points under the old statute came from one-point offenses, leaving only the 2016

unlawful trafficking and theft by receiving stolen property.           PSR ¶¶ 23-26.

Furthermore, none of the prior convictions was either a three-point offense or a two-

point violent offense as determined under the Guidelines.

      Once over the criminal history hurdle, Mr. Tracy and the Government agree

that he satisfies the rest of the safety valve requirements. If applicable, the First

Step Act would reduce Mr. Tracy’s total offense level by two points to twenty-five.

With a criminal history category of III, the resulting Guideline sentencing range

would be seventy to eighty-seven months. Id. ¶ 62.

      D.     The Retroactivity Issue

      As quoted earlier, the First Step Act contains a provision that addresses its

applicability:

             The amendments made by this section shall apply only to a
             conviction entered on or after the date of enactment of this Act.

§ 402(b) (italics added). The First Step Act became effective on December 21, 2018

and Mr. Tracy pleaded guilty on July 19, 2018. Accordingly, if the Court concludes

that Mr. Tracy’s conviction was entered on July 19, 2018, as opposed to the date he

is sentenced, he is not eligible for safety valve treatment under the First Step Act. If

                                          10
the Court determines that his conviction was not entered on July 19, 2018, he is

potentially eligible for the two-level reduction under the safety valve.

         If potentially eligible, a stumbling block would be that the United States

Sentencing Commission has not yet amended the guidelines to incorporate the

provisions of the statute. 2 To account for the difference between the statute and the

guidelines, the parties propose that the Court vary downward from the guideline

range an amount equal to the safety valve reduction and inform Mr. Tracy that if the

Sentencing Commission later amends the guidelines to make them applicable to him,

he cannot return to claim the benefit of the amendment, because he will have already

received the benefit.

         E.    Rules of Statutory Construction

         It is the Court’s duty to determine the congressional intent behind the

language of § 402(b). See Penobscot Air Servs. v. F.A.A., 164 F.3d 713, 719 (1st Cir.

1999).    “In determining congressional intent, we employ the traditional tools of

statutory construction, including a consideration of the language, structure, purpose,

and history of the statute.” L.S. Starrett Co. v. F.E.R.C., 650 F.3d 19, 25 (1st Cir.

2011) (citations omitted). “Where there is no legislative history that illuminates the

purpose of a particular statutory term, we are left with language, structure, and

evident purpose.” Id. (citations and internal punctuation omitted). Accordingly, the




2       The First Step Act did not contain “emergency amendment authority” and therefore the
Commission may make changes in the guidelines in response to the First Step Act only during the
Commission’s annual amendment cycle. See 28 U.S.C. § 994. This includes publication of the proposed
amendment, solicitation of public comment, Commission vote, and submission to Congress by May 1
with a potentially effective date of November 1 in any given year. § 994(a), (p), (x).

                                                11
“first step in interpreting a statute is to determine whether the language at issue has

a plain and unambiguous meaning with regard to the particular dispute in the case.”

Robinson v. Shell Oil Co., 519 U.S. 337, 340 (1997); Perez–Olivo v. Chavez, 394 F.3d

45, 49 (1st Cir. 2005) (citations omitted). “The plainness or ambiguity of statutory

language is determined by reference to the language itself, the specific context in

which that language is used, and the broader context of the statute as a whole.”

Robinson, 519 U.S. at 341. It is well established that “when the statute’s language is

plain, the sole function of the court—at least where the disposition required by the

text is not absurd—is to enforce it according to its terms.” Hartford Underwriters

Ins. Co. v. Union Planters Bank, N.A., 530 U.S. 1, 6 (2000) (internal quotation marks

omitted) (quoting United States v. Ron Pair Enters., Inc., 489 U.S. 235, 241 (1989)

(quoting Caminetti v. United States, 242 U.S. 470, 485 (1917))).

       F.      Analysis

               1.      The Meaning of “Conviction Entered”

       The parties pointed to no statutory definition of “conviction” or “conviction

entered” in the First Step Act or in the Guidelines, and the Court is aware of none. 3


3      There is a statute affecting deportation of aliens that has a pertinent definition section:

       The term “conviction” means, with respect to an alien, a formal judgment of guilt of
       the alien entered by a court or, if adjudication of guilt has been withheld, where—

                (i)     A judge or jury has found the alien guilty or the alien has entered a
       plea of guilty or nolo contendere or has admitted sufficient facts to warrant a finding
       of guilt, and

               (ii)     The judge has ordered some form of punishment, penalty, or restraint
       on the alien’s liberty to be imposed.

8 U.S.C.A. § 1101(a)(48)(A). A conviction entered in that context means a case where there is a
judgment or at least the defendant has been sentenced.

                                                  12
        The Court turns to whether there is an accepted meaning for “conviction

entered.” In general, the word, “conviction,” means “[t]he act or process of judicially

finding someone guilty of a crime; the state of having been proved guilty.” BRYAN A.

GARNER, BLACK’S LAW DICTIONARY at 408 (Tenth ed. 2014). A secondary meaning is

“[t]he judgment (as by a jury verdict) that a person is guilty of a crime.” Id. In

common parlance, a conviction is juxtaposed against an acquittal. In other words,

the jury either acquits a defendant by finding him not guilty (or not proven guilty) or

convicts him by finding him guilty. Another example is that a jury is thought to have

convicted a defendant and a judge to have sentenced him on the conviction.

        Nor is the meaning of the term clarified by the phrase, “conviction entered.”

Upon a guilty plea or guilty verdict, the Court typically enters the fact of the plea or

verdict on the docket. See Min. Entry (ECF No. 12) (“Guilty Plea entered as to Count

I; Plea accepted”).

                2.      The Federal Rules of Criminal Procedure

        Within the criminal rules, there is a definition for “judgment of conviction,”

which “includes both the adjudication of guilt and the sentence.” Deal v. United

States, 508 U.S. at 132; see FED. R. CRIM. P. 32(k)(1) (“In the judgment of conviction,

the court must set forth the plea, the jury verdict or the court’s findings, the

adjudication, and the sentence”). If Congress had used, “a judgment of conviction



         Even so, this provision seems unique. If the triggering event for deportation were the entry of
a guilty plea or finding of guilty, an alien would always be subject to deportation regardless of the
sentence imposed, and the second criterion is the imposition of a sentence that restrains the alien’s
liberty. Accordingly, to effect the provisions of the statute, the triggering event had to be after sentence
was imposed. If the First Step Act had used similar language, it would have clarified the issue. It did
not.

                                                    13
entered” instead of “conviction entered,” its clear meaning would have been consistent

with Mr. Tracy’s and the Government’s position here. Congress’ choice of wording —

“conviction entered” and not “judgment of conviction” — suggests that it intended

“conviction” to mean a finding of guilt, not a judgment of conviction following the

imposition of sentence.

      The view that “conviction” means a guilty finding has some support from the

organization of the Rules. The Rules addressing the trial are contained in Section

VI, “Trial,” and end with the jury verdict. See FED. R. CRIM. P. 23-31. Following the

verdict, the sentence and judgment on the verdict are found within Section VII, “Post-

Conviction Procedures.” FED. R. CRIM. P. 32-38. Again, this suggests that the Rules

Committee considered the jury verdict a conviction.

             3.     Caselaw

      In Deal v. United States, the United States Supreme Court wrote that “the

word ‘conviction’ can mean either the finding of guilt or the entry of a final judgment

on that finding.”    508 U.S. at 131.      Nonetheless, after noting that the word,

“conviction,” can have a variety of meanings, the Deal Court went on to say that

“susceptibility of all of these meanings does not render the word ‘conviction,’

whenever it is used, ambiguous; all but one of the meanings is ordinarily eliminated

by context.” Id. at 131-32. In Deal, the Supreme Court readily concluded that in the

context of 18 U.S.C. § 924(c), “‘conviction’ refers to the finding of guilt by a judge or

jury that necessarily precedes the entry of a final judgment of conviction.” Id. at 132.

      In Dorsey, the United States Supreme Court addressed the applicability of the



                                           14
Fair Sentencing Act of 2010, Public Law 111-220. 567 U.S. at 263. The Dorsey Court

emphasized the fact that the Fair Sentencing Act, which was at issue in Dorsey, had

itself attempted to minimize disparities.       Id. at 278.   But if the new law were

interpreted to apply only to new defendants, it would undercut the policies underlying

the new law. Id. But unlike here, the Fair Sentencing Act did not have specific

effective date language as in the First Step Act. Thus, unlike the First Step Act, the

Fair Sentencing Act, did “not provide express guidance regarding its applicability to

pending cases.” United States v. Slone, No. 5:17-135-DCR-4, 2019 WL 982851, at *8,

2019 U.S. Dist. LEXIS 32178, at *22 (E.D. Ky. Feb. 28, 2019).

       If the Court viewed the language in § 402(b) in isolation and found that

“conviction entered” is ambiguous, there is an argument that in the face of ambiguity,

the Court should apply the rule of lenity. See Deal, 508 U.S. at 131. But for the rule

of lenity to apply, a court must find ambiguity. Id. at 135-36.

             4.     The Differing Applicability Provisions of the First Step
                    Act

      Significantly, Congress used different applicability language within the First

Step Act itself for different provisions of the Act. The following critical applicability

language in the First Step Act applies to §§ 401 and 403, but not to § 402:

      Applicability to pending cases. This section, and the amendments made
      by this section shall apply to any offense that was committed before the
      date of enactment of [the 2018] Act, if a sentence for the offense had not
      yet been imposed as of such date of enactment.

§§ 401(c), 403(b). By contrast, the applicability provision for the safety valve
amendments reads:

      Applicability. The amendments made by this section shall apply only to

                                           15
      a conviction entered on or after the date of enactment of this Act.

§ 402(b).

      Based on this difference in language, the Court concludes that if Congress

intended the new safety valve provisions of the First Step Act to apply to persons in

the position of Eric Tracy, it would have used the applicability language in sections

401 and 403. In other words, if Congress had used the same applicability language

for § 402 that it used for §§ 401 and 403, the new safety valve provisions would clearly

have applied to Mr. Tracy and other defendants like him. When Congress used

different language — “applicability to pending cases” as opposed to “applicability,”

and “any offense that was committed before the date of enactment . . . if a sentence

for the offense had not yet been imposed as of such date of enactment” as opposed to

“only to convictions entered on or after the date of enactment of this Act,” — Congress

must have intended the different language to mean different things. Otherwise,

Congress would have used the same language in § 402 as it did in §§ 401 and 403.

See King v. Burwell, 135 S. Ct. 2480, 2489 (2015) (“when deciding whether the

language is plain, we must read the words ‘in their context and with a view to their

place in the overall statutory scheme’”) (quoting FDA v. Brown & Williamson Tobacco

Corp., 529 U.S. 120, 133 (2000)).

      The difference in language between the applicability sections convinces this

Court that Congress did not intend to have the new provisions of § 402 apply to

defendants who pleaded guilty before the effective date of the First Step Act and who

are being sentenced after its effective date. See Republic of Sudan v. Harrison, No.



                                          16
16-1094, --- S. Ct. ---, 2019 WL 1333259, at *6, 2019 U.S. LEXIS 2293, at *17 (Mar.

26, 2019) (quoting Dep’t of Homeland Sec. v. MacLean, 135 S. Ct. 913, 919 (2015)

(“Congress generally acts intentionally when it uses particular language in one

section of a statute but omits it in another”)); Barrett v. United States, 423 U.S. 212,

217-18 (1973) (rejecting petitioner’s argument that § 922(h) of the Gun Control Act of

1968 was not intended to encompass intrastate gun transactions partly by looking to

different sections of the Act where Congress had specifically confined applicability to

interstate transactions).

      The only court decision this Court found on this narrow issue is United States

v. Sloan, supra, a February 28, 2019 decision of the district court of the eastern

district of Kentucky, where the district court arrived at the same conclusion on the

applicability of the new safety valve provision as to persons who had pleaded guilty

but had not been sentenced before the effective date of the First Step Act. It is

noteworthy that United States District Judge Danny C. Reeves, the author of Sloan,

is currently a member of the United States Sentencing Commission.

      The Court acknowledges that it is difficult to come up with a clear policy

purpose behind this interpretation of the applicability provisions of the First Step

Act. An equitable argument could well be made to the effect that Mr. Tracy and

others like him should not be disadvantaged because they pleaded guilty earlier than

similarly-charged defendants who fortuitously decided to plead guilty after December

21, 2018. After all, the safety valve provision is not designed to affect or deter

criminal behavior, but to encourage certain post-guilty plea conduct. Indeed, the fifth



                                          17
criterion for the safety valve can be satisfied as late as the sentencing itself. §

3553(f)(5). Though these policy issues are confounding, the Court is still obligated to

interpret statutory language as it appears; it is not within its purview to make the

policy judgments that Congress was elected to make.

        Finally, neither the parties nor the Court has discovered any legislative history

that might illuminate Congress’ intentions behind the differing applicability

provisions.

        Once the Court, as it has, determines that the applicability language is

unambiguous, as the Court noted earlier, “when the statute’s language is plain, the

sole function of the court—at least where the disposition required by the text is not

absurd—is to enforce it according to its terms.” Hartford, 530 U.S. at 6. The Court

will do so.

IV.     CONCLUSION

        The Court concludes that the new safety valve provisions of the First Step Act

do not apply to Eric Tracy, a defendant who pleaded guilty before December 21, 2018,

its effective date, and is now awaiting sentence. The Court will convene a conference

of counsel to discuss how the parties wish to proceed.

      SO ORDERED.

                                  /s/ John A. Woodcock, Jr.
                                  JOHN A. WOODCOCK, JR.
                                  UNITED STATES DISTRICT JUDGE


Dated this 28th day of March, 2019




                                           18
